14-2525
     Zheng v. Lynch
                                                                                       BIA
                                                                                  Cheng, IJ
                                                                               A200 919 918

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   2nd day of February, two thousand sixteen.
 5
 6   PRESENT:
 7            BARRINGTON D. PARKER,
 8            REENA RAGGI,
 9            DENNY CHIN,
10                 Circuit Judges.
11   _____________________________________
12
13   YI JING ZHENG,
14            Petitioner,
15
16                    v.                                             14-2525
17                                                                   NAC
18   LORETTA E. LYNCH, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Eric Y. Zheng, New York, New
24                                       York.
25
26   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
27                                       Assistant Attorney General; Cindy
28                                       S. Ferrier, Assistant Director;
1                                  Michele Y. F. Sarko, Attorney,
2                                  Office of Immigration Litigation,
3                                  United States Department of
4                                  Justice, Washington, D.C.
5
6        UPON DUE CONSIDERATION of this petition for review of a

7    Board of Immigration Appeals (“BIA”) decision, it is hereby

8    ORDERED, ADJUDGED, AND DECREED that the petition for review is

9    DENIED.

10       Petitioner Yi Jing Zheng, a native and citizen of the

11   People’s Republic of China, seeks review of a June 20, 2014,

12   decision of the BIA affirming an April 30, 2013, decision of

13   an Immigration Judge (“IJ”) denying Zheng’s application for

14   asylum, withholding of removal, and relief under the Convention

15   Against Torture (“CAT”).      In re Yi Jing Zheng, No. A200 919 918

16   (B.I.A. June 20, 2014), aff’g No. A200 919 918 (Immig. Ct. N.Y.

17   City Apr. 30, 2013).   We assume the parties’ familiarity with

18   the underlying facts and procedural history in this case.

19       Under the circumstances of this case, we have reviewed both

20   the IJ’s and the BIA’s opinions “for the sake of completeness.”

21   Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d Cir.

22   2006).    The    applicable     standards   of   review   are   well

23   established.    8 U.S.C. § 1252(b)(4)(B); see also Su Chun Hu v.

24   Holder, 579 F.3d 155, 158 (2d Cir. 2009).



                                       2
1           Absent   past   persecution,         an   alien   may    establish

2    eligibility for asylum by demonstrating a well-founded fear of

3    future persecution, 8 C.F.R. § 1208.13(b)(2), which must be

4    both    subjectively   credible       and    objectively       reasonable,

5    Ramsameachire v. Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004).

6    To establish a well-founded fear, an applicant must show either

7    a reasonable possibility that he would be singled out for

8    persecution or that the country of removal has a pattern or

9    practice of persecuting those similarly situated to him.

10   8 C.F.R. § 1208.13(b)(2)(iii).         “[The] alien must make some

11   showing that authorities in h[er] country of nationality are

12   either aware of h[er] activities or likely to become aware of

13   h[er] activities.”     Hongsheng Leng v. Mukasey, 528 F.3d 135,

14   143 (2d Cir. 2008).    The agency was not compelled to find that

15   Zheng established a well-founded fear of persecution in China

16   on account of her practice of Christianity.

17          Zheng admitted that Chinese officials were not aware of her

18   religious practice.     Moreover the country conditions evidence

19   in the record provides that between fifty and seventy million

20   Christians practice in unregistered churches in China, and that

21   in some areas their activities, including proselytism, are

22   tolerated without interference.        Therefore, the agency did not


                                       3
1    err in determining that Zheng failed to demonstrate either that

2    officials are likely to discover her religious practice, see

3    id. at 142-43, or the “systemic or pervasive” persecution of

4    similarly situated Christians sufficient to demonstrate a

5    pattern or practice of persecution in China, In re A-M-, 23 I.

6    & N. Dec. 737, 741 (B.I.A. 2005) (citation omitted); see also

7    Santoso v. Holder, 580 F.3d 110, 112 & n.1 (2d Cir. 2009).

8        Additionally, the agency did not err in giving diminished

9    weight to statements written by individuals from Zheng’s

10   hometown who claimed to have been persecuted for their practice

11   of Christianity.   The authors were not made available for

12   cross-examination even though they reside in the United States,

13   and one statement was unsworn.    See Y.C. v. Holder, 741 F.3d
14   324, 334 (2d Cir. 2013); Xiao Ji Chen v. U.S. Dep’t of Justice,

15   471 F.3d 315, 342 (2d Cir. 2006); In re H–L–H & Z–Y–Z–, 25 I.

16   & N. Dec. 209, 215 (B.I.A. 2010) (rejecting letters from

17   applicant’s relatives and friends because they were “interested

18   witnesses not subject to cross-examination”), overruled in part

19   on other grounds by Hui Lin Huang v. Holder, 677 F.3d 130 (2d

20   Cir. 2012).

21       Because the agency reasonably found that Zheng failed to

22   demonstrate a well-founded fear of persecution on account of


                                   4
1    her practice of Christianity, it did not err in denying asylum,

2    withholding of removal, and CAT relief because all three claims

3    were based on the same factual predicate.   See Paul v. Gonzales,

4    444 F.3d 148, 156-57 (2d Cir. 2006).

5        Accordingly, the Government’s motion to file a late brief

6    is GRANTED, and the petition for review is DENIED.   Any pending

7    request for oral argument in this petition is DENIED in

8    accordance with Federal Rule of Appellate Procedure 34(a)(2),

9    and Second Circuit Local Rule 34.1(b).

10                                FOR THE COURT:
11                                Catherine O’Hagan Wolfe, Clerk




                                    5